Randolph, J.
concurred.
ükvius, J. There are two errors assigned for the reversal of this Judgment.
1st. Because the court refused to nonsuit the plaintiff at the trial, and
2d. Because the charge to the Jury was contrary to law.
In regard to the first, I think the court below committed no error in refusing to nonsuit the plaintiff. By the proof and production of the instrument upon which the suit was brought, he had shown a prima facie right to recover the sum sued for, and it was the province of the Jury to determine from the whole evidence then before them, under proper instructions from the court, whether he had done, or omitted to do anything by which he had forfeited that right. The court was not bound in that si age of the cause to decide upon the evidence that the contract was executory, and contained dependent covenants to be performed by the respective parties at a future day. Besides the instrument itself, there was some evidence which had been admitted, and which as I apprehend had a lawful bearing on the question, whether the contract was an executed, or an executory one, and upon that evidence it was for the Jury to pronounce. Without *26dwelling on this point, which is of minor importance in the ease, I proceed to examine the charge which is complained of.
In that charge I think the court erred in declaring in peremptory terms that the contract was an executed contract, that the plaintiff had done all that he was bound by express or implied covenant to do, and that the Jury were not to judge from the evidence as to the construction of the contract. It is not always an easy matter to determine from the terms of a written contract its true construction and the true intention of the parties, and where parol evidence is resorted to for that purpose, as it may be, if it don’t vary or contradict the instrument, it is the business of the Jury to pronounce upon the credit and effect of such evidence. Wherever the intention of the parties is to be sought for, out of the instrument itself, as from the circumstances under which it was executed, or by the acts or declarations of parties, explanatory of ambiguities upon its face, there such intention is a question of fact, for a Jury on the whole evidence. Murray v. Starr, 3 I. D. & R,. 278. It is not necessary for this court to decide whether the Judge at the Circuit, gave the true construction to the contract, it is sufficient that parol evidence was admitted, and had a bearing upon that question, and therefore I think it should have been left to the Jury. It is true that the contract contains words of present transfer and sale of the plaintiff’s interest in the premises, yet if from the tenor of the whole instrument, and the conduct and declarations of the parties at the time of, and subsequent to its execution, it can be clearly inferred that they contemplated a conveyance from Godwin as the consideration of the contract, it will, notwithstanding those words, be executory. 5 Wend. 26. The strong impression on my mind is, that from the terms of the agreement, the parties contemplated some future acts to be performed by the plaintiff, towards it consummation, and that the defendant was not to pay his money until he obtained his title from Godwin, and this impression is greatly strengthened by the fact that but one instrument was signed, and that deposited with a third person, and would not be used by the defendant in procuring his conveyance without the aid and concurrence of the plaintiff, and also the additional fact, that the plaintiff when called upon and told that *27the defendant wanted the matter settled, promised to attend to it. But whether I am right or not in this view, I think the Circuit Court erred in its instruction to the Jury on this point.
I think, too, that the Court erred in recommending that a verdict be rendered for $600 and interest. The defendant had made no such contract, and neither the court nor jury could make it for him. If the declaration had set out an agreement on the part of the defendant to pay $625, it would not be supported by proof of an agreement to pay $600, or any other sum, the variance would be fatal. And had it turned out in evidence that the mortgage on the premises was for $1400 instead of $1500, as expressed in the contract, the Jury would have had as good a right to increase their verdict in the same proportion as they have now diminished it, and this will scarcely be pretended. The proof should correspond with the allegation, and the verdict with the proof.
Again, I think the court, erred in its instruction to the Jury on the question of interest. They ought to have been permitted to decide from the whole evidence when the sum mentioned in the agreement became payable, if it became payable at all, and instructed to compute the interest from that time.
For the reasons I have mentioned, I am of opinion that the Judgment below should be reversed.
Judgment affirmed.
Affirmed, 1 Zab. 704. Cited in Stryker v. Vanderbilt, 1 Dutch. 494-497; Garretson v. Kane, 3 Dutch. 211; Baker v. Baker, 4 Dutch. 19; Mulford v. Peterson, 6 Vr. 135; Lord v. Brookfield, 8 Vr. 553; Ruckman v. Bergholtz, 9 Vr. 533; Leigh v. Clark, 3 Stock. 112.